Citation Nr: 1130557	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for residuals, prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 Regional Office (RO) in St. Louis, Missouri rating decision, which denied the claims on appeal.

The Board notes the Veteran requested a hearing before the Board in his April 2005 substantive appeal form, but withdrew the hearing request in September 2009.  This mater was last before the Board in October 2009 at which time it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board it was remanded to obtain VA records from the VA Medical Centers (VAMCs) in Shreveport, LA and Fayetteville, AR and from the Community Based Outpatient Clinic (CBOC) in Mt. Vernon, MO, from February 2004 to the present as the Veteran related that these records could serve to substantiate his claim by linking his disorders to exposure to herbicides.  All such records were obtained, but for any records from the Shreveport, LA Overton Brooks VAMC, which indicated that although this facility had records for the Veteran in its possession, it had no records dated from February 2004 and on.  See May 2010 response to records request.  

In a February 2011 statement the Veteran indicated that he had been treated at the Shreveport, LA VAMC from April to September 2003 and asked that VA once again try to obtain records from this facility, particularly during this period.  A review of the record discloses records from this facility dated from May to July 2003, but none dated prior to or after this period.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, given the Veteran's claims that his treating physician has directly attributed his current disabilities on appeal to in-service Agent Orange exposure or some other incident of military service, the Board finds that VA must attempt to obtain any records from the Shreveport, LA VAMC not currently associated with the claims file, particularly any dated prior to May 2003 and any dated after July 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's current disabilities on appeal from the VAMC in Shreveport, LA, particularly any such records dated prior to May 2003 and any dated after July 2003.  Perform any and all follow-up as necessary, and document negative results.

2.  The RO/AMC is free to undertake any additional development deemed necessary following the receipt and review of the additional treatment records.  Thereafter, readjudicate the claims.  If one or both of the claims remain denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


